DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 and 11/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 11/2/2021 with respect to dependent claim 13 have been fully considered and are persuasive.  The rejection has been withdrawn and claim 13 is now allowable subject matter.
Applicant's arguments filed 11/2/2021 with respect to claims 1 and 15 have been fully considered but they are not persuasive. 
Applicant first argues on page 7: “All of these sensors are basically detecting various symptoms or a status of the patient during sleep, either before, during or after stimulation. However, none of these sensors actually measures a physiological 
The examiner is not persuaded.  In figure 11, steps 1175A and 1175B, it is clear that the sensors measure physiological responses to the stimulation and determine whether the stimulation induced the physiological response.
Applicant next argues on page 8:  “Moreover, it would not have been obvious to have modified Libbus to measure a response of the patient based on the electrical impulse being transmitted to the nerve or to detect whether a stimulation level of the electrical impulse sufficiently modulates the nerve to treat the medical condition. This is because Libbus describes an implantable nerve stimulation device. As described in paragraph [0044], an IMD 200 is placed within the patient’s chest with leads 203 positioned directly on the heart to pace the heart and leads 201 positioned directly on one of numerous nerves to stimulate those nerves. For example, to stimulate the vagus nerve, the electrode leads are positioned within the internal jugular vein adjacent to or in contact with the vagus nerve.
Since Libbus implants the electrodes on the nerves, there would have been no reason to measure a physiological response of the patient to the nerve being modulated based on the electrical impulse being transmitted to the nerve or detect whether a stimulation level of the electrical impulse modulates the nerve. Libbus already knows that this the nerve is stimulated because the electrodes are placed directly or adjacent to the nerves”.
.

 Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesser et al. (Pub. No.: US 2008/0208266 A1); hereinafter referred to as “Lesser”, in view of Libbus et al. (Pub. No.: 2007/0150006 A1); hereinafter referred to as “Libbus”.
Regarding claim 1, Lesser discloses a method comprising: contacting an outer skin surface of a patient with a contact surface of a nerve stimulator (e.g. see figure 2, [0046], [0047]) and generating an electrical impulse; transmitting, as the contact surface contacts the outer skin surface, the electrical impulse from the nerve stimulator, non-invasively through the outer skin surface, to the nerve such that the electrical impulse modulates the nerve (e.g. see figure 2, [0046], [0047]). 
Lesser discloses the claimed invention except for measuring a physiological response of the patient to the nerve being modulated based on the electrical impulse being transmitted to the nerve; and detecting, based on the physiological response, whether a stimulation level of the electrical impulse sufficiently modulates the nerve to treat the medical condition. Libbus teaches that it is known to use such a modification as set forth in figure 3 elements 309, 318-320, [0049], figure 4, [0052], figure 11, elements 1174-1178, [0071]-[0074] (NOTE: The sleep disordered breathing is the medical condition and the neurostimulation parameters are adjusted at step 1176 in 
Regarding claim 5, Lesser discloses the claimed invention except measuring the physiological response comprises measuring a blood flow associated with the nerve. Libbus teaches that it is known to use such a modification as set forth in figure 3 elements 309, 318-320, [0049], figure 4, [0052], figure 11, elements 1176, 1178 to provide more tailored stimulation that can constantly be adjusted in response to sensed patient responses. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lesser, with such a modification as taught by Libbus, since such a modification would provide the predictable results of more tailored stimulation that can constantly be adjusted in response to sensed patient responses.
Regarding claim 6, Lesser discloses the nerve is at least one of a vagus nerve, a cranial nerve, a peripheral nerve, or a spinal nerve (e.g. see figure 2, [0046], [0047]).
Regarding claims 7-11, Lesser discloses the claimed invention except for measuring the physiological response comprises sensing a level of a biological marker within the patient, measuring the physiological response comprises measuring a property of at least one of a voice of the patient, a laryngeal electromyographic signal, 
Regarding claim 12, Lesser discloses adjusting a parameter of the electrical impulse based on the physiological response being measured, the parameter comprises at least one of an amplitude of the electrical impulse, a frequency of the electrical impulse, a duration of the electrical impulse, or a waveform of the electrical impulse (e.g. see [0016], [0033], [0044]).
Regarding claim 14, Lesser discloses the claimed invention except for the electrical impulse comprises bursts of about 2 pulses per burst to about 20 pulses per burst with each of the bursts having a frequency of about 1 burst per second to about 100 bursts per second and each of the pulses having a duration of about 50 microseconds to about 1000 microseconds. Libbus teaches that it is known to use such .
Claims 2 and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesser and Libbus in view of Wahlgren et al. (Pub. No.: US 2009/0157149 A1); hereinafter referred to as “Wahlgren”.
Regarding claim 2, Lesser and Libbus disclose the claimed invention (see the rejection for claim 1 above) and disclose a sensor for measuring a physiological response of the patient to the nerve being modulated based on the electrical implulse being transmitted to the nerve (e.g. see figure 3 elements 318-320), but are silent as to the nerve stimulator comprises a housing hosting the contact surface, wherein the electrical impulse is generated within the housing. Wahlgren teaches that it is known to use such a modification as set forth in figures 3-4 to provide more protection for the stimulus generating circuitry. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Lesser and Libbus, with such a modification as taught by Wahlgren, since such a modification would provide the predictable results of more protection for the stimulus generating circuitry.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PHILIP C EDWARDS/Examiner, Art Unit 3792        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792